Citation Nr: 0706338	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  99-13 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for hepatitis C with 
cirrhosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1977.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a personal hearing at the RO in February 2002.  
In March 2004 and December 2005, this matter was remanded for 
further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In December 2005, this matter was remanded to afford the 
veteran a VA examination with regard to the etiology of his 
hepatitis C and cirrhosis of the liver, and the RO fully 
complied with the remand directions.  On March 6, 2006, the 
veteran was scheduled for a VA examination, however, he 
failed to appear.  A VA Report of Contact contained in the 
file reflects that a Veterans Service Representative spoke to 
the veteran on March 13, 2006, and the veteran requested that 
his VA examination be rescheduled as he was unable to attend 
the prior appointment.  The Veterans Service Representative 
did not document the reason that the veteran was unable to 
appear on the scheduled date.  

In subsequent communications, the veteran's representative 
has directed the Board's attention to the veteran's request 
to reschedule.  The Board notes that review of the claims 
file shows that the veteran has appeared for VA examinations 
conducted for unrelated claims over the past several years.  

The Board stresses to the veteran that the purpose of the VA 
examination is to assist him with his claim and to ensure 
that the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
38 C.F.R. § 3.159(c)(4).  However, while VA has a duty to 
assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In view of the veteran's 
past cooperation with reporting for VA examinations and his 
representative's implicit assurance that the veteran is 
willing to report for the VA examination, the Board believes 
that the veteran should be afforded another opportunity to 
report for an examination in connection with the issue on 
appeal. 

In light of this issue being remanded for further development 
as outlined above, it appears appropriate to also direct 
additional notice to comply with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) as addressed in a recent judicial decision.  
VA should inform the veteran that a disability rating will be 
assigned if service connection is granted and an effective 
date for the award of benefits will be assigned if an 
increases is awarded, and also include an explanation as to 
the type of evidence that is needed to establish an increased 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be issued a 
corrective VCAA notice which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date as it pertains 
to the service connection claim, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for 
appropriate VA examination(s) to 
ascertain the relationship, if any, 
between alcohol and drug abuse and 
hepatitis C and/or cirrhosis of the 
liver, and the veteran's service-
connected disabilities, to include 
residuals of a cerebral contusion and 
PTSD.  It is imperative that the claims 
file be made available to the 
examiner(s) in connection with the 
examination(s).  The appropriate 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that alcohol and/or drug abuse was 
caused by or was a symptom of the 
veteran's service-connected 
disabilities, to include residuals of a 
cerebral contusion and PTSD.  If so, 
the appropriate examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher 
degree of probability) that the veteran 
contracted hepatitis C and/or cirrhosis 
of the liver as a result of alcohol 
and/or drug abuse.

The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
hepatitis C and/or cirrhosis of the 
liver was due to service or any 
incident therein, including a claimed 
blood transfusion.

The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
hepatitis C and/or cirrhosis of the 
liver was as a result of the intake of 
medications prescribed for service-
connected disabilities, to include 
residuals of cerebral contusion and 
PTSD.  

3.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
hepatitis C with cirrhosis is 
warranted.  In making this 
determination, the RO should consider 
the Federal Circuit's ruling in Allen 
v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g denied, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order).  If 
the benefit remains denied, the veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



